
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1730
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2010
			Mr. Kingston (for
			 himself, Mr. Broun of Georgia,
			 Mr. Linder,
			 Mr. Johnson of Georgia,
			 Mr. Shimkus,
			 Mr. Conaway,
			 Mr. Harper,
			 Mr. Barton of Texas,
			 Mr. McMahon,
			 Mr. Holden, and
			 Mr. Thompson of Pennsylvania)
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Commending Bobby Thomson.
	
	
		Whereas Bobby Thomson was born in 1923 in Glasgow,
			 Scotland, the youngest of 6 children and emigrated to the United States with
			 his mother and siblings in 1925 to join his father in Staten Island, New
			 York;
		Whereas Bobby Thomson grew up in Staten Island and became
			 a baseball standout both in school athletic leagues and on the city’s sandlots,
			 signing with the New York Giants for $100 a month after graduating from high
			 school in 1942;
		Whereas Bobby Thomson interrupted his professional
			 baseball career in 1943 to enlist in the Army Air Corps, training as a
			 bombardier in Victorville, California, and serving through 1945;
		Whereas Bobby Thomson rejoined the New York Giants in
			 1946, became a starter by 1947, and played with the Giants through 1953 with a
			 batting average of .279 and an average of 25 home runs and 94 runs batted in
			 (RBI) each season;
		Whereas Bobby Thomson had a career-best season in 1949,
			 compiling a .309 batting average, 27 home runs, and 109 RBI;
		Whereas, on October 3, 1951, Bobby Thomson stepped up to
			 bat in the bottom of the 9th inning of the deciding game of a playoff for the
			 National League pennant with the New York Giants trailing the Brooklyn Dodgers
			 2 runs to 4 and with runners on second and third and proceeded to knock Dodger
			 pitcher Ralph Branca’s second pitch down the left-field line and over the fence
			 for a game- and pennant-winning 3-run home run;
		Whereas that home run by Bobby Thomson became known as the
			 Shot Heard ’Round the World and was so spectacular that it
			 caused WMCA–AM broadcaster Russ Hodges to famously exclaim, The Giants
			 win the pennant! The Giants win the pennant! The Giants win the pennant! The
			 Giants win the pennant! Bobby Thomson hits into the lower deck of the
			 left-field stands! The Giants win the pennant and they’re goin’ crazy, they’re
			 goin’ crazy!;
		Whereas Bobby Thomson continued his baseball career
			 through 1963 and thereafter worked as a sales executive in order to, in his own
			 words, stay home more with my wife and daughter and live a normal
			 life;
		Whereas Bobby Thomson’s integrity, work ethic, and
			 positive outlook helped him excel in private business and led him to become
			 involved in nonprofit foundations, such as the New Jersey Arthritis Foundation,
			 Tomorrow’s Children Fund, and the Optimist Club;
		Whereas Bobby Thomson moved to Savannah, Georgia, in 2006,
			 to be closer to his daughter after losing his wife and son and he quickly made
			 friends in that community due to his warm demeanor and continued to live the
			 life of a humble living legend, father, uncle, and grandfather; and
		Whereas Bobby Thomson passed away during the evening of
			 August 16, 2010, in his Skidaway Island home in Savannah at the age of 86: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)commends Bobby
			 Thomson on his outstanding baseball career and his famous 3-run home run known
			 as the Shot Heard ’Round the World; and
			(2)expresses admiration for the devotion of
			 Bobby Thomson to various charities and nonprofit foundations after his
			 retirement from baseball.
			
